PROCESS TO MANUFACTURE MULTILAYER LAMINATED PACKAGING MATERIAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:
In claim 1, line 8 of the page, after “sealing”, “and” should be replaced with –layer and an–, to clarify the subsequent recitations of claim 3.
In claim 1, lines 12-15 of the page, the following passage is found grammatically problematic and challenging to interpret: “wherein the artwork is printed in the printable inner face of the translucent thermoplastic material so that numbers, letters and drawings are printed in a reverse position regarding to what was supposed to be when seeing the artwork from the opposite non printable side of said translucent thermoplastic material”.  The examiner suggests that simply reciting that the artwork is –reverse printed– (as is done later in the claim) would be sufficiently clear, in light of the specification and the commonly understood meaning that this term has in the art.
In claim 1, the last line of the claim, “a” should be replaced with –the– before “multilayer laminated packaging material”.
In line 1 of each of claims 2 and 4-9, “in that” should be –wherein–.
In claim 2, line 1 of the claim, “layer of paperboard” should be –paperboard layer– for consistency with claim 1.
In claim 2, line 1 of the claim, “a” should be replaced with –the– before “laminating equipment”.
In claim 2, line 2 of the claim, “a” should be replaced with –the– before “printable outer face”.
In claim 3, line 5 of the page, “sealing, odour, light and gas barrier inner layer” should be –sealing layer and the odour, light and gas barrier layer– for consistency with claim 1.
In claim 3, line 18 of the page, “odour, light and gas barrier inner layer” should be –odour, light and gas barrier layer– for consistency with claim 1.
In claim 3, line 20 of the page, “odour, light and gas barrier inner layer” should be –odour, light and gas barrier layer– for consistency with claim 1.
In claim 3, lines 20-21 of the page, “protective sealing inner layer” should be – protective sealing layer– for consistency with claim 1.
In claim 3, line 21 of the page, –a – should be inserted before “thermoplastic”.
In claim 4, line 3 of the claim, “a” should be replaced with –the– before “laminating equipment”.
In claim 4, line 3 of the claim, the antecedent of “it” is unclear.  This could be corrected by replacing “it” with –the process–.
In claim 5, line 2 of the claim, “a” should be replaced with –the– before “non-printable inner face”.
In claim 5, line 2 of the claim, the antecedent of “it” is unclear.  This could be corrected by replacing “it” with –the process–.
In claim 6, line 1 of the claim, “a” should be replaced with –the– before “web of semi-finished multilayer laminated packaging material”.
In claim 7, line 1 of the claim, “a” should be replaced with –the– before “web of semi-finished multilayer laminated packaging material”.
In claim 8, line 1 of the claim, “a” should be replaced with –the– before “commercial artwork”.
In claim 9, line 1 of the claim, “a” should be replaced with –the– before “commercial artwork”.
Appropriate correction is required.

Claim Rejections—35 USC §112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the printable outer face" in line 11 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 appears inconsistent in first reciting that the commercial artwork is printed onto the outer face of the web of translucent material and then referring to this artwork as being printed in the inner face of this material.  Clarification is required.
Claim 1 recites the limitation "the opposite non printable side" in line 14 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said…semi-finished multilayer laminated packaging material" in lines 16-17 of the page.  There is insufficient antecedent basis for this limitation in the claim.  (The multilayer laminated packaging material has not previously been described as being “semi-finished”.)
Claim 1 recites the limitation "the not printed printable outer face" in line 18 of the page.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, the relationship between the “master roll”, the “semi finished printed master roll”, and the “printed master roll” requires clarification.  For instance, line 10 of the page recites “winding said web of the multilayer laminated packaging material to form a master roll”, while line 22 of the page similarly recites “winding said web of a multilayer laminated packaging material to form a printed master roll”, such that the difference between these two steps that apparently form different products is unclear.
Claims 2-9 depend on claim 1 and are rejected for thereby incorporating the indefinite subject matter thereof.
Claim 2 recites the limitation "the passage" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the aluminum inner layer" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the finished packages" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the aluminum odour, light and gas barrier inner layer" in line 11 of the page.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the thermoplastic protective sealing inner layer" in lines 12-13 of the page.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 20 of the page, “aluminum layer” is found indefinite because it is unclear whether or not this is the same as the aluminum inner layer previously recited.
Claim 4 recites the limitation "non-printable inner face" in line 6 of the page.  There is insufficient antecedent basis for this limitation in the claim (as applied to the web of semi-finished multilayer laminated packaging material).
Claim 5 recites the limitation "non-printable inner face" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim (as applied to the web of semi-finished multilayer laminated packaging material).

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Bethune (US 2010/0316855); Schroeder et al. (US 2007/0196603); Walsh (US 2001/0022211); Olvey (US 6,030,477); Lang (US 5,437,752); and Jensen, Jr. (US 4,795,513) teach processes found relevant to the claimed invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-9 would be allowable if the claim objections and the rejections under 35 U.S.C. 112 are overcome, because the prior art does not teach a process to manufacture multilayer laminated packaging material as claimed, and particularly comprising the combination of laminating, winding, feeding, and printing operations upon the various layers having the recited materials and properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745